Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 22, 2006                                                                                        Clifford W. Taylor,
                                                                                                                Chief Justice

  129525                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  KENNETH MACDONALD and                                                                               Robert P. Young, Jr.
  DEIDRE MACDONALD,                                                                                   Stephen J. Markman,
                                                                                                                     Justices
           Plaintiffs-Appellants,
  v        	                                                       SC: 129525
                                                                   COA: 253085
                                                                   Saginaw CC: 03-047281-NZ
  AUTO-OWNERS INSURANCE COMPANY, 

          Defendant-Appellee. 


  _________________________________________/

        On order of the Court, the application for leave to appeal the August 11, 2005
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

        CAVANAGH, J., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 22, 2006                      _________________________________________
           p0315                                                              Clerk